                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                             CIVIL ACTION NO.: 3:19-cv-00304-GCM

 RICHARD FAILLA,                                 )
                                                 )
                Plaintiff,                       )   ORDER GRANTING DEFENDANT’S
                                                 )        MOTION TO CONFIRM
 vs.                                             )   ARBITRATION AWARD AND ENTER
                                                 )    JUDGMENT OF DISMISSAL WITH
 XPO LOGISTICS FREIGHT, INC.,                    )            PREJUDICE
                                                 )
                Defendant.                       )

       THIS MATTER is before the Court on Defendant XPO Logistics Freight, Inc.’s

(“Defendant”) Motion to Confirm Arbitration Award and Enter Judgment of Dismissal with

Prejudice pursuant to 9 U.S.C. § 9 and Fed. R. Civ. P. 58(b)(1)(C) [DE # 29].

       AND IT APPEARING TO THE COURT that:

       1.      On August 14, 2019, the Court entered an Order [DE # 27] granting Defendant’s

Unopposed Motion to Stay Proceedings and Compel Arbitration pursuant to the Confidential

Information Protection Agreement (“Agreement”) requiring that Plaintiff Richard Failla

(“Plaintiff”) submit all claims in this action to binding arbitration before the American Arbitration

Association (“AAA”);

       2.      The matter proceeded to binding arbitration before the AAA, and on July 14, 2020,

Hon. Carl Horn, III, AAA Arbitrator, filed and delivered to the parties via electronic mail an Order

Granting Summary Judgment on all claims in favor of Defendant, and dismissing the matter in its

entirety with prejudice (“Arbitration Award”);




         Case 3:19-cv-00304-GCM Document 31 Filed 01/22/21 Page 1 of 2
       3.      On October 20, 2020, Defendant filed a Motion to Confirm Arbitration Award and

Enter Judgment of Dismissal with Prejudice, along with supporting Brief [DE # 30], and filed a

copy of the Arbitration Award;

       4.      To date, Plaintiff has filed neither a response to the Motion to Confirm Arbitration

Award and Enter Judgment of Dismissal with Prejudice nor a request for extension of time to do

so;

       5.      Plaintiff also has not served or filed notice of a motion to vacate, modify, or correct

the Arbitration Award under 9 U.S.C. § 12, and the time within which Plaintiff could do so has

expired;

       6.      The Court has considered Defendant’s Motion to Confirm Arbitration Award and

Enter Judgment of Dismissal with Prejudice, and finds that for the reasons stated therein and in

Defendant’s Brief in support of the same, the motion should be granted.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Confirm Arbitration Award

and Enter Judgment of Dismissal with Prejudice shall be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the Arbitration Award is confirmed, all of Plaintiff’s

claims against Defendant in this action are hereby dismissed with prejudice, and the Clerk shall

enter judgment in accordance with this Order.

       IT IS SO ORDERED.


                                       Signed: January 21, 2021




                                                 2

           Case 3:19-cv-00304-GCM Document 31 Filed 01/22/21 Page 2 of 2
